Filed 1/21/22 In re N.L. CA2/5
NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

 

 

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.

 

 

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
SECOND APPELLATE DISTRICT
DIVISION FIVE

In re N.L., a Person Coming B312262

Under Juvenile Court Law.
(Los Angeles County Super.
LOS ANGELES COUNTY Ct. No. 19CCJP03946)
DEPARTMENT OF CHILDREN
AND FAMILY SERVICES,

 

Plaintiff,

A.L.,
Defendant and Appellant;

I.M.,

 

Respondent.

 

APPEAL from an order of the Superior Court of Los
Angeles County, Nichelle Blackwell, Judge Pro Tempore.
Reversed and remanded in part; affirmed in part.

Landon Villavaso, under appointment by the Court of
Appeal, for Defendant and Appellant Father.

Shaylah Padgett-Weibel, under appointment by the Court
of Appeal, for Respondent Mother.
INTRODUCTION

Father appeals from the juvenile court’s child custody and
visitation order following termination of jurisdiction over his 12-
year-old son. Father's appealis narrow—he requests only that
the portion of the final custody order that states he did not
complete a parenting class be stricken. He points out that the
juvenile court record reflects that he had in fact completed the
class prior to the court’s order terminating jurisdiction. Father
does not challenge any other component of the child custody and
visitation order. Neither the Department of Children and Family
Services (DCFS), mother, nor son oppose father’s requested relief.
We reverse and remand solely for the court to strike the
statement that father had not completed the parenting class. We
affirm on all other grounds.

FACTUAL AND PROCEDURAL BACKGROUND

On June 21, 2019, DCFS filed a petition on behalf of then-
10-year-old son under Welfare and Institutions Code section 300,
subdivisions (a) and (b-1), alleging that father hit son in the head,
back, and chest with his fist and that son was afraid of father.
On July 30, 2019, the juvenile court sustained the petition,
adjudged son a dependent of the juvenile court, and released son
to home of mother.? The court ordered family maintenance
services for mother and son.

The court found clear and convincing evidence that it was
reasonable and necessary to remove son from father and that
there were no services available that could provide for son’s

 

1 All future undesignated code references are to the Welfare
and Institutions Code.

2 The parents did not live together. Prior to these
dependency proceedings, there had been a family court order
providing that father visit son on a weekly basis.

2
safety without removing him from father’s custody. The court
ordered reunification services for father, including completion of
a developmentally appropriate parenting class, a coparenting
class, and a 26-week anger management program, and
participation in counseling to address anger management and
parenting issues. In compliance with his court-ordered case plan,
father completed a 15-week, 30-hour parenting course on
October 8, 2019.

On April 22, 2021, the juvenile court held a contested
section 364 status review hearing. The court denied father’s
request for joint legal and physical custody, and awarded sole
legal and physical custody to mother. The court ordered father to
have monitored visits with son on Sundays.

At the hearing, the court expressed concern that father
continued to lack insight regarding his relationship with son and
mother. The court observed father was still trying to exert
control over both son and mother through intimidation, and that
father needed additional counseling to address these concerns.
The juvenile court did not mention any failure to complete a
parenting education course as a ground for its custody and
visitation order. The court terminated jurisdiction, finding the
conditions that justified its initial assumption of jurisdiction no
longer existed nor were likely to exist if supervision was
withdrawn.

That same day, the court filed a juvenile custody order on
form JV-206, which stated that mother had full custody and
father was granted monitored visitation until further court order.
Where the form provided reasons for supervised visitation, item
number 2a was completed as follows: “this parent has not
completed... the following court-ordered

programs... [4]... [§]] Parenting classes.” The box for “Other”
was also checked stating father had not completed “individual

3
counseling to address the physical abuse and trauma the child
has suffered at the hands of the father. It should also address
the excessive exertion of power and control tactics that the father
exerts over the child and the mother which causes the child fear.”

The relevant excerpt from the JV-206 form appears below.
JV-206

CASE NAME! 7 i CASE NUMBER:
i Destiny Nightwaliker JUVENILE: {9CCJPO3946A
| anne FAMILY,
REASONS FOR NO OR SUPERVISED VISITATION—JUVENILE
Attachment to [5] Custody Order—Juvenile—Final Judgment (form JV-200)

(] Visitation (Parenting Tima} Order—Juvenile (form JV=205)

 

1. This order applies to the following children (name each): Nicholas Lopez

2. This parent fname): Armin Lopez was ordered to have [_] no visitation [37] only supervised visilation
with the child or children named in 1 because

a. this parent [x] has not completed [—] has nat made substantial Progress in {he following court-ordered programs:
Sexual abuse treatment or awareness program [__] for offenders [__] for victims

Drug abuse Ireatment program with random lesting

Alcohol abuse treatment program with random tasting

Domestic violence treatment program (__] for offenders [-—] tor victims

Anger management training

Parenting classes

Individual counseling

ARRBOOOOG

Other (specily}: individual counseling to address the physical abuse and trauma the child has suffered al the hands of
the father, I should also address the excessive exertion of power and control tactics that the fathar exerts over the
child and the mother which causes the child fear,

Father timely appealed.
DISCUSSION

Father asks this court to strike that part of the JV-206
form that states he did not complete parenting classes. He
argues that it does not accurately reflect the record or the
juvenile court's findings. He expresses concern that the error will
mislead the family court in future determinations of modification
or termination of monitored visitation.

As we have already observed, respondent mother concurs
that the check in the box does not comport with the court’s oral
pronouncement of the order and does not reflect the reality of
father’s participation in the parenting class.?

We agree with the parties and therefore direct the court to
correct this clerical error. (See People v. Mitchell (2001)
26 Cal.4th 181, 185 [courts have inherent power to correct
clerical errors]; People v. Smith (1983) 33 Cal.3d 596, 599 [when
record is in conflict and cannot be harmonized, the part which,
because of its origin or nature, is entitled to greater credence will
control].)

DISPOSITION

We order the trial court to enter a new and different
custody order that (1) deletes any indication that father did not
complete a parenting class, and (2) is otherwise identical to the
current order. If there is a pending family court case, the court
shall forthwith notify the family law court that father completed
the parenting class as ordered in the dependency proceedings.
The juvenile court's child custody and visitation order is affirmed
on all other grounds.

 

RUBIN, P. J.
WE CONCUR:
BAKER, J.
KIM, J.
3 Mother is the respondent in this appeal because she

presented the form JV-206 that the trial court signed. DCFS and
son filed letters with this court stating that, although they were
not proper respondents in this appeal, they agreed the checkmark
should be stricken.